OPINION
 STATEMENT OF THE FACTS AND CASE {¶ 1} On April 30, 2002, Appellant was stopped for traveling for 47 m.p.h. in a 35 m.p.h. zone. Appellant was arrested and charged with one count of Speed, in violation of ordinance 434.033. This was his third moving violation within one year.
 {¶ 2} On May 15, 2002, Appellant personally appeared before Mayor's Court, entered a plea of not guilty and signed a time waiver.
 {¶ 3} On May 17, 2002, Appellant filed documents requesting a jury trial and discovery.
 {¶ 4} On June 7, 2002, Appellant was released on a $250 personal recognizance bond. The trial court set this matter for jury trial on June 18, 2002.
 {¶ 5} On June 11, 2002, Appellant filed a AMotion to Adhere to Rule 16E(3) Failure to Comply@.
 {¶ 6} On June 17, 2002, Appellant filed a Motion to Dismiss and an Affidavit to Support Motion to Dismiss.
 {¶ 7} On June 18, 2002, Appellant waived his right to a jury trial and this matter was continued at Appellant's request.
 {¶ 8} On June 18, 2002, the trial filed a Notice of Appearance setting this matter for trial on July 1, 2002.
 {¶ 9} On July 1, 2002, the charge was reduced from an M3 to an M4, with the consent of the State and Appellant, and Appellant was found guilty and convicted of same. Appellant was ordered to pay a $50.00 fine plus court costs.
 {¶ 10} It is from the this finding that Appellant appeals.
 {¶ 11} Appellant prosecutes this appeal to us pro se. Unfortunately, appellant's presentation of his arguments are disjointed, extremely difficult to follow.
 {¶ 12} We begin by noting appellant has failed to conform with the requirements of  App.R. 16 and Local App.R. 9.
 {¶ 13} App.R. 16(A) provides:
 {¶ 14} "The appellant shall include in its brief, under the headings and in the order indicated, all of the following:
 {¶ 15} "(1) A table of contents, with page references.
 {¶ 16} "(2) A table of cases alphabetically arranged, statutes, and other authorities cited, with references to the pages of the brief where cited.
 {¶ 17} "(3) A statement of the assignments of error presented for review, with reference to the place in the record where each error is reflected.
 {¶ 18} "(4) A statement of the issues presented for review, with references to the assignments of error to which each issue relates.
 {¶ 19} "(5) A statement of the case briefly describing the nature of the case, the course of proceedings, and the disposition in the court below.
 {¶ 20} "(6) A statement of the facts relevant to the assignments of error presented for review, with appropriate references to the record * * *
 {¶ 21} "(7) An argument containing the contentions of the appellant with respect to each assignment of error presented for review and the reasons in support of the contentions, with citations to the authorities, statutes, and parts of the record on which appellant relies.  The argument may be preceded by a summary.
 {¶ 22} "(8) A conclusion briefly stating the precise relief sought."
 {¶ 23} Appellant's brief does not satisfy the requirements of App.R. 16 or Local R. 9 in that Appellant does not present this court with a stated assignment of error. Such deficiency is tantamount to the failure to file a brief.   Because appellant's brief is non-compliant in almost every respect, we dismiss his appeal pursuant to App.R. 18(C).
By: Boggins, J., Gwin, P.J. and Wise, J. concur.
Topic: Appellate Rule 16 Dismissal.